Citation Nr: 0835696	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the legs. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to August 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran was scheduled 
for a Travel Board hearing in August 2008; he failed to 
appear for such hearing.  


FINDINGS OF FACT

It is not shown that the veteran sustained a cold injury of 
the lower extremities in service; residuals of such injury 
were not manifested in service; and the preponderance of the 
evidence is against a finding that the veteran's current 
lower extremity peripheral neuropathy is a residual of cold 
injury in service.  


CONCLUSION OF LAW

Service connection for residuals of cold injury to the legs 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in June 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2005 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was also informed of disability rating and 
effective date criteria in a March 2006 letter.  He has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
postservice treatment records.  While he was not afforded an 
examination for residuals of cold injury, the Board concludes 
that a VA examination is not necessary.  Under 38 C.F.R. § 
3.159(c)(4), an examination or opinion is necessary if the 
evidence of record is not sufficient evidence to decide the 
issue but: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; and (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
Here, while there is evidence the veteran has peripheral 
neuropathy of the lower extremities, there is no evidence he 
sustained a cold injury in service, and no evidence 
suggesting the current pathology might be related to the 
veteran's service, to include as due to cold injury therein.  
Absent any competent (medical) evidence suggesting that the 
veteran's neuropathy may be associated with his service, an 
examination for a medical nexus opinion is not necessary.  
See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512 (2004).  Notably, the veteran's treatment records 
identify a nonservice-related etiology for the neuropathy.  
Consequently, even the "low threshold" standard as to when 
a VA examination is necessary outlined by the United States 
Court of Appeals for Veterans Claims (Court) in McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.  

B. Factual Background

The veteran's service personnel records show that he served 
with an artillery unit in Okinawa in 1972/1973.  His service 
treatment records (STRs) are silent for complaints or 
findings related to cold injury or leg pathology.  His August 
1975 service separation examination found normal lower 
extremities, skin, and neurologic evaluation.  

Postservice medical records are silent for mention of a cold 
injury of the lower extremities.  They show that in 
January/February 1991 the veteran was being seen  for newly 
diagnosed diabetes.  No lower extremity 
problems/complications were noted at that time.  In May 1997 
the veteran was determined to have peripheral neuropathy 
related to his diabetes, as well as circulatory problems.  
Records extending through December 2004 show that pathology 
associated with the veteran's diabetes includes peripheral 
neuropathy and foot skin problems, including onychomycosis, 
for which the veteran is seen in a podiatry clinic.  

C. Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  
 
The veteran alleges that he sustained cold injuries of his 
lower extremities while serving in Okinawa, and that his 
current lower extremity peripheral neuropathy is a residual 
of such injuries.  He has not alleged treatment in service 
for cold injuries.  While the record shows that the veteran 
served in Okinawa (including in winter months), the record 
does not show that the veteran sustained cold injuries to his 
lower extremities while serving there.  Manifestations of 
cold injuries and their residuals (and specifically 
neurological symptoms of the lower extremities, as those are 
the residuals alleged with the instant claim) were not noted 
in service.  On service separation examination no pertinent 
abnormalities were noted.   Consequently, service connection 
for peripheral neuropathy as a residual of cold injury in 
service on the basis that it became manifest in service is 
not warranted.

Furthermore, there is no competent (medical) evidence that 
relates the veteran's peripheral neuropathy of the legs to 
his service/cold injury therein.  Significantly, the 
veteran's treatment providers all attribute his peripheral 
neuropathy to his nonservice-connected diabetes.  This is 
supported by the evidence of record which shows that the 
earliest clinical notation of peripheral neuropathy (in 
apparently 1997) was a number years after diabetes was 
diagnosed (1990/1991), including periods when it was under 
poor control.  It is also noteworthy that a prolonged time 
interval between service separation and the earliest 
documentation of a current disability for which service 
connection is sought (here some 22 years) is of itself a 
factor weighing against a finding of service connection for 
such disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The only link between the veteran's peripheral neuropathy and 
his service/alleged cold injury therein is by his own 
allegations.  Because he is a layperson, and lacks the 
medical training and expertise to offer a competent opinion 
in the matter of medical etiology, his own nexus opinions in 
this matter are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's peripheral neuropathy of the lower extremities is a 
residual of cold injury in service.  Accordingly, the claim 
must be denied.  


ORDER

Service connection for residuals of cold injury to the legs 
is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


